 Case 2:20-mj-00009-SMM Document 1 Entered on FLSD Docket 02/12/2020 Page 1 of 6

AO91(Rev 1l/11) CriminalComplaint
         .
                                                                                                 AU SA D ianaM .Acosta

                                 U NITED STATESD ISTRICT COURT
                                                           forthe
                                                Southern DistrictofFlorida

                United StatesofAmerica
                           V.
                                                                    CaseN o.
                    JUAN MATTA ,                                               20-009-sMM FILED BY                       D.C.

                                                                                                      FE2 12 2029
                                                                                                      ct%Ull'l7fT.
                                                                                                    S,D.OFFLA.-FT'.PIEBCE
                                           CR IM IN A L C O M PLA IN T
        1,the complainantin thiscase,statethatthe following istrueto thebestofmy knowledge andbelief.
Onoraboutthedatets)of                  February11,2020         inthecountyof                   St.Lucie               inthe
   Southern    Districtof               Flori
                                            da         ,thedefendantts)violated:
             CodeSection                                             OffenseDescri
                                                                                 ption
        18 U.S.C.j1709                          Embezzlementofmail,oranyarticl
                                                                             e orthingcontainedtherein,while
                                                                    PostalServiceem ployee.




        Thiscrim inalcomplaintisbased on these facts'
                                                    .

                                            -
                                                SEE ATTACHED AFFIDAVIT-




        d Continuedontheattachedsheet.

                                                                             '& .       >
                                                                                     Complainantssignature

                                                                    CudisW ilkins,SpecialAgent,United StatesPostalServiceO IG
                                                                                       Printednameandtitle

Sworntobeforemeand signed in my presence.


Date:                        N      % .w
                                                                                        Judge'
                                                                                             ssignat

City andstate'
             .                                                          Shaniek M .M aynard,U.S.M agistrateJudge
                                                                                      Printednameandtitle
Case 2:20-mj-00009-SMM Document 1 Entered on FLSD Docket 02/12/2020 Page 2 of 6




                              AFFIDAVIT IN SUPPO RT OF COM PLAINT

  Yourafiant,Curtis W ilkins,first being duly sw orn state asfollow s:

         Youraffiantis em ployed as a SpecialAgentforthe United States PostalService Office of

         lnspectorGeneral(USPS-OIG),W estPalm Beach,Floridaandhasbeensoemployedfor5
         years. As a Special Agent, your affiant has participated in num erous investigations

         involving violations of federalIaw including theft and m isappropriation of m onies and

         item splaced in the United States m ails.

         Your affiant w as assigned to investigate allegations of theft from the m ails at the Fort

         Pierce Post Office (FPPO), Fort Pierce, FL. I have personally participated in this
         investigation and am fam iliarw ith it.The factscontained inthis affidavitare based on m y

         personalknow ledge and observations as w ellas facts related to m e by otherAgents of

         the USPS-OIG.The inform ation contained in this affidavit is subm itted for the lim ited

         purpose ofsupplying probable cause forthe issuance ofacrim inalcom plaintagainstluAN

         MAU A (MAU A)forviolationsofTitle18,UnitedStatesCode,Section1709.1,therefore,
         have notset forth each and every fact aboutthis investigation.Rather,this affidavit sets

         forth only those factsthatIbelieve are necessary to establish probable cause in thiscase.

  3.     The investigation ofthis m atterw as initiated on Decem ber 23, 2019,upon receipt of

         informationregardingaredeemed$10TargetgiftcardataTargetstoreinVero Beach,FL
         on Novem ber24,2019. On October2,2017,Targetgiftcard No.xxx-xxx-xxx-xxx-763 had

         been m ailed to Ronald Surls,543 Billiar Avenue, Port St.Lucie,FL 34983 from PO Box

         1422,Bellm ar,NJ08099.A greeting card containing thisTargetgiftcard insidew asm ailed

         as a test piece on carrier route 43 in Port St.Lucie,FL upon a com plaintof possible m ail
Case 2:20-mj-00009-SMM Document 1 Entered on FLSD Docket 02/12/2020 Page 3 of 6



       theft. Forunknown reasons,this giftcard w as m issing fornearly tw o years. Youraffiant

        contacted Targetand requested the transaction inform ation and any photos orvideosof

       the transaction and possible identification of w ho redeem ed the Gift card. Target

        responded w ith video,photosand a receiptofthe transaction and provided the nam e of

       JUAN M AU A asbeingthe custom erwho redeemed thisgiftcard. MAU A wasidentified

        by Targetbased on a subsequent purchase M AU A w as associated with atthe Starbucks

       inside ofTargetusing a debitcard w ith his nam e on it.

  4.   Youraffiantthen sentcopiesofthese surveillance photographsofthe subjectto Postal
       m anagem entw ho positively identified M AU A in the Targetsurveillance photographs as

       the one using this gift card.PostalM anagem ent advised that M AU A is a City Carrier

       assigned to FPPO and delivers m ailto various routes in PortSt.Lucie.

       To furtherthe investigation,on Decem ber11,2019,youraffiantplaced a First-classletter

       containing Target gift card No.xxx-xxx-xxx-xxx-383 in the m ailstream for delivery on

       Route 67, 34983,the current route for M AU A.This letter w as addressed to M ychal

       Barrow, 875 SE Celtic Avenue,Port St Lucie, FL 34983.If handled properly,this Ietter

       should have been broughtback to FPPO forfurtherprocessing.Instead,this giftcard w as

       redeem ed on Decem ber 20, 2019,at the sam e Target store Iocated in Vero Beach, FL.

       Youraffiant again contacted Target and requested the transaction inform ation and any

       photosorvideosofthe transaction and possible identification ofw ho redeem ed the Gifl

       card.Targetresponded with video,photos and a receiptofthe transad ion usingthisgift

       card thatincluded a personaldebit card used by JUAN M AU A in conjunction with the
       Targetgiftcard. Youraffiantreview ed the videosand photosofboth transactionsand in
Case 2:20-mj-00009-SMM Document 1 Entered on FLSD Docket 02/12/2020 Page 4 of 6



        the firsttransaction,M AU A caused the gift card to be used. In the second transaction,

        M AU A used thegiftcard in conjunctionwith hisdebitcard.
  6.    Based upon the above inform ation,the RA prepared an identifiable First-class letterin a

        sealedcondition containing$200 cash and a$25TargetGi
                                                           flcard on February 11,2020.
       This identifiable letterw as addressed to Lee Hw a Sook,792 SE Cavern Avenue,PortSt.

        Lucie,FL 34983. This Ietterwas placed in the US M ailforRoute 67,34983,w hich M AU A

       w asassigned to on this day.

       Additionally,thisidentifiableIettercontainedanelectronicBeaconTransmitter(EBT)that
       enabled Agents to track the Ietter. The identifiable Ietterw as kept under continuous

       electronic surveillance by Agents.The transm itterw asalso installed so asto alertAgents

       w hen the contentsw ere rem oved from the Ietter.

       The beacon transm itter is a sm alleled ronic device w hich em its a five second interval

       pulse(beep)tonewhich isinaudible butcanbe received overahandheld radio.These
       pulsetones(beeps)willbeemittedinfivesecondintervalswhiletheidentifiableIetteris
       intactand the cash rem ainsattached to the inside ofthe letter. W hen the letteris rifled

       and the contentsare rem oved from the Ietter,the signalw illquicken to a rapid series of

       beeps indicating the Ietter has been opened and the cash has been rem oved from the

       Ietter.Handled properly,M AU A should have broughtthisidentifiable Ietterbackto FPPO

       forfurtherprocessing.

       On February 11, 2020,at approxim ately 7:15 A.M .,your affiant placed an identifiable

       Ietter in the m ailstream at FPPO, Fort Pierce, FL. At approxim ately 11:00 AM ,Agents
Case 2:20-mj-00009-SMM Document 1 Entered on FLSD Docket 02/12/2020 Page 5 of 6




         observed M AU A departthe FPPO and startto deliverhis route. M AU A w as kept under

         constantsurveillance by agentsashe perform ed hism ailprocessing duties.

  10.    At approxim ately 12:10 P.M .,during his norm alroute,M AU A opened the identifiable

         letter and activated the alarm inside the Ietter. At approxim ately 12:15 PM , Agents

         executed a vehicle stop ofM AU A'Sm ailtruck and rem oved him from the vehicle.Agents

         searched the m ailtruckand discovered the identifiable First-classIetterinside the vehicle

         undera plastic m ailcontainerand the Ietterwas opened.

  11. TheidentifiableIettercontained$200inCashanda$25TargetGiftCard.
  12.    M AU A was placed into custody and transported to SLCSO,Fort Piece,FL. M AU A w as

        interview ed by youraffiant and SpecialAgent Kevin Tatton.Priorto the Interview,your

        affiantadvised M AU A ofhisM iranda Rightsand M AU A agreed to be interview ed.During

        the interview M AU A adm itted to histhefl activities.

  13.   Based on the foregoing facts,your affiant subm its that probable cause existsto believe

        that M AU A,w hile a PostalService em ployee,did em bezzle m ail,orany article orthing

        contained therein,w hich had com e into his possession intended to be conveyed by m ail,

        in violation ofTitle 18,United States Code      ion 1709.


                                             CurtisW ilkins
                                             SpecialAgent
                                             United StatesPostalService
                                             Office ofInspectorGeneral


  SubscribedandsworntobeforemeinFortPierce, Florida,this ltkb'uday ofFebruary 2020.


                                                              .               v-o   y
                                             SHANIEK M .M AYNARD
                                             UNITED STATES M AG ISTRATEJUDGE
Case 2:20-mj-00009-SMM Document 1 Entered on FLSD Docket 02/12/2020 Page 6 of 6




                            U NITED STA TES DISTR IC T CO U RT
                            SO UTH ERN DISTR ICT O F FLO RID A

                              Case No.20-009-sMM


   UNITED STA TES O F AM ERICA



   JUAN M ATTA ,

                   D efendant.
                                          l


                                 CRIM IN AL CO VER SH EET

      D id this m atter originate from a m atter pending in the CentralRegion ofthe United States
      Attorney'sOfficepriortoAugust9,20l3(M ag.JudgeAliciaValle)?                   Yes V No
      D id this m atteroriginate from a m atterpending in the Northern Region ofthe United States
      Attorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekMaynard)?                Yes V No


                                              Respectfully subm itted,

                                              ARIANA FAJARD O ORSHA N
                                              UN ITED ST TES A TTORNEY


                                     BY :                                           .
                                              DIAN A M .A CO STA
                                              ASSISTAN T UN ITED STA TES A TTORN EY
                                              Florida BarN o. 775185
                                              l01 South U .S.H ighw ay 1,Suite 3100
                                              FortPierce,Florida 34950
                                              Tel:      772-466-0899
                                              Fax:      772-466-1020
                                              Email: Diana.Acosta@usdoj.gov
